Exhibit 10.69

 

 

 

BLUE COAT SYSTEMS, INC.

2010 NEW EMPLOYEE

STOCK INCENTIVE PLAN

(As Adopted April 22, 2010)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1.

   INTRODUCTION    1

ARTICLE 2.

   ADMINISTRATION    1

2.1

   Committee Composition    1

2.2

   Committee Responsibilities    1

ARTICLE 3.

   SHARES AVAILABLE FOR GRANTS    1

3.1

   Basic Limitation    1

3.2

   Shares Returned to Reserve    1

3.3

   Dividend Equivalents    1

ARTICLE 4.

   ELIGIBILITY    2

ARTICLE 5.

   OPTIONS    2

5.1

   Stock Option Agreement    2

5.2

   Number of Shares    2

5.3

   Exercise Price    2

5.4

   Exercisability and Term    2

5.5

   Modification or Assumption of Options    2

ARTICLE 6.

   PAYMENT FOR OPTION SHARES    2

6.1

   General Rule    2

6.2

   Exercise/Sale    2

6.3

   Other Forms of Payment    2

ARTICLE 7.

   RESTRICTED SHARES    3

7.1

   Restricted Stock Agreement    3

7.2

   Payment for Awards    3

7.3

   Vesting Conditions    3

7.4

   Voting and Dividend Rights    3

ARTICLE 8.

   STOCK UNITS    3

8.1

   Stock Unit Agreement    3

8.2

   Payment for Awards    3

8.3

   Vesting Conditions    3

8.4

   Voting and Dividend Rights    3

8.5

   Form and Time of Settlement of Stock Units    3

8.6

   Death of Recipient    4

8.7

   Creditors’ Rights    4

ARTICLE 9.

   CHANGE IN CONTROL.    4

9.1

   Effect of Change in Control    4

9.2

   Involuntary Termination    4

ARTICLE 10.

   PROTECTION AGAINST DILUTION    4

10.1

   Adjustments    4

10.2

   Dissolution or Liquidation    5

10.3

   Reorganizations    5

 

i



--------------------------------------------------------------------------------

          Page

ARTICLE 11.

   LIMITATION ON RIGHTS    5

11.1

   Retention Rights    5

11.2

   Stockholders’ Rights    6

11.3

   Regulatory Requirements    6

ARTICLE 12.

   WITHHOLDING TAXES    6

12.1

   General    6

12.2

   Share Withholding    6

ARTICLE 13.

   LIMITATION ON PAYMENTS    6

13.1

   Scope of Limitation    6

13.2

   Basic Rule    6

13.3

   Reduction of Payments    6

13.4

   Overpayments and Underpayments    7

13.5

   Related Corporations    7

ARTICLE 14.

   FUTURE OF THE PLAN    7

14.1

   Term of the Plan    7

14.2

   Right to Amend or Terminate the Plan    7

14.3

   Effect of Amendment or Termination    7

14.4

   Stockholder Approval    7

ARTICLE 15.

   DEFINITIONS    7-10

 

ii



--------------------------------------------------------------------------------

BLUE COAT SYSTEMS, INC.

2010 NEW EMPLOYEE

STOCK INCENTIVE PLAN

ARTICLE 1. INTRODUCTION.

The Plan was adopted by the Board effective April 22, 2010. The purpose of the
Plan is to promote the long-term success of the Company and the creation of
stockholder value by (a) encouraging Employees to focus on critical long-range
objectives, (b) encouraging the attraction and retention of Employees with
exceptional qualifications and (c) linking Employees directly to stockholder
interests through increased stock ownership. The Plan seeks to achieve this
purpose by providing for Awards in the form of Restricted Shares, Stock Units or
Options (which shall be NSOs).

The Plan is designed to attract new employees and is intended to satisfy the
requirements of NASDAQ Listing Rule 5635(c). The Plan shall be governed by, and
construed in accordance with, the laws of the State of Delaware (except their
choice-of-law provisions).

ARTICLE 2. ADMINISTRATION.

2.1 Committee Composition. The Compensation Committee of the Board shall
administer the Plan. The Committee shall consist exclusively of two or more
members of the Board, who shall be appointed by the Board. In addition, each
member of the Committee shall meet the following requirements:

(a) Any listing standards prescribed by the principal securities market on which
the Company’s equity securities are traded;

(b) Such requirements as the Securities and Exchange Commission may establish
for administrators acting under plans intended to qualify for exemption under
Rule 16b-3 (or its successor) under the Exchange Act; and

(c) Any other requirements imposed by applicable laws, regulations or rules.

2.2 Committee Responsibilities. The Committee shall (a) select the Employees who
are to receive Awards under the Plan, (b) determine the type, number, vesting
requirements and other features and conditions of such Awards, (c) interpret the
Plan, (d) make all other decisions relating to the operation of the Plan and
(e) carry out any other duties delegated to it by the Board under the Plan. The
Committee may adopt such rules or guidelines as it deems appropriate to
implement the Plan. The Committee’s determinations under the Plan shall be final
and binding on all persons.

ARTICLE 3. SHARES AVAILABLE FOR GRANTS.

3.1 Basic Limitation. Common Shares issued pursuant to the Plan may be
authorized but unissued shares or treasury shares. The aggregate number of
Common Shares issued under the Plan shall not exceed (a) 300,000 shares plus
(b) the Common Shares described in Section 3.2. The number of Common Shares that
are subject to Awards outstanding at any time under the Plan shall not exceed
the number of Common Shares that then remain available for issuance under the
Plan. The limitations of this Section 3.1 and Section 3.2 shall be subject to
adjustment pursuant to Article 10.

3.2 Shares Returned to Reserve. If Options or Stock Units are forfeited or
terminate before being exercised or settled, then the Common Shares subject to
such Options or Stock Units shall again become available for issuance under the
Plan. If Stock Units are settled, then only the number of Common Shares (if any)
actually issued in settlement of such Stock Units shall reduce the number
available under Section 3.1. If Restricted Shares or Common Shares issued upon
the exercise of Options are reacquired by the Company pursuant to a forfeiture
provision, then such Common Shares shall again become available for issuance
under the Plan.

3.3 Dividend Equivalents. Any dividend equivalents paid or credited under the
Plan shall not be applied against the number of Common Shares that may be issued
under the Plan, whether or not such dividend equivalents are converted into
Stock Units.

 

1



--------------------------------------------------------------------------------

ARTICLE 4. ELIGIBILITY.

Only Employees shall be eligible for the grant of Restricted Shares, Stock Units
or Options.

ARTICLE 5. OPTIONS.

5.1 Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms of the Plan and may be subject
to any other terms that are not inconsistent with the Plan. The provisions of
the various Stock Option Agreements entered into under the Plan need not be
identical. Options may be granted in consideration of a reduction in the
Optionee’s other compensation.

5.2 Number of Shares. Each Stock Option Agreement shall specify the number of
Common Shares subject to the Option and shall provide for the adjustment of such
number in accordance with Article 10.

5.3 Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price, which shall not be less than 100% of the Fair Market Value of a Common
Share on the date of grant.

5.4 Exercisability and Term. Each Stock Option Agreement shall specify the date
or event when all or any installment of the Option is to become exercisable. The
Stock Option Agreement shall also specify the term of the Option; provided that
the term of an Option shall in no event exceed 10 years from the date of grant.
A Stock Option Agreement may provide for accelerated exercisability in the event
of the Optionee’s death, disability or retirement and may provide for expiration
prior to the end of its term in the event of the termination of the Optionee’s
Service.

5.5 Modification or Assumption of Options. Within the limitations of the Plan,
the Committee may modify, extend or assume outstanding options or may accept the
cancellation of outstanding options (whether granted by the Company or by
another issuer) in return for the grant of new options for the same or a
different number of shares and at the same or a different exercise price. The
foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, alter or impair his or her rights or obligations under
such Option. Notwithstanding anything in this Plan to the contrary, and except
for the adjustments provided in Article 10, neither the Committee nor any other
person may decrease the exercise price for any outstanding Option after the date
of grant nor cancel or allow an optionee to surrender an outstanding Option to
the Company as consideration for the grant of a new Option with a lower exercise
price or the grant of another type of Award the effect of which is to reduce the
exercise price of any outstanding Option.

ARTICLE 6. PAYMENT FOR OPTION SHARES.

6.1 General Rule. The entire Exercise Price of Common Shares issued upon
exercise of Options shall be payable in cash or cash equivalents at the time
when such Common Shares are purchased, except that the Committee at its sole
discretion may accept payment of the Exercise Price in any other form(s)
described in this Article 6. However, if the Optionee is an executive officer of
the Company, he or she may pay the Exercise Price in a form other than cash or
cash equivalents only to the extent permitted by section 13(k) of the Exchange
Act.

6.2 Exercise/Sale. With the Committee’s consent, all or any part of the Exercise
Price and any withholding taxes may be paid by delivering (on a form prescribed
by the Company) an irrevocable direction to a securities broker approved by the
Company to sell all or part of the Common Shares being purchased under the Plan
and to deliver all or part of the sales proceeds to the Company.

6.3 Other Forms of Payment. With the Committee’s consent, all or any part of the
Exercise Price and any withholding taxes may be paid in any other form that is
consistent with applicable laws, regulations and rules.

 

2



--------------------------------------------------------------------------------

ARTICLE 7. RESTRICTED SHARES.

7.1 Restricted Stock Agreement. Each grant of Restricted Shares under the Plan
shall be evidenced by a Restricted Stock Agreement between the recipient and the
Company. Such Restricted Shares shall be subject to all applicable terms of the
Plan and may be subject to any other terms that are not inconsistent with the
Plan. The provisions of the various Restricted Stock Agreements entered into
under the Plan need not be identical.

7.2 Payment for Awards. Restricted Shares may be sold or awarded under the Plan
for such consideration as the Committee may determine, including (without
limitation) cash, cash equivalents, property, past services and future services.

7.3 Vesting Conditions. Each Award of Restricted Shares shall be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Restricted Stock Agreement. In no event shall
vesting be at a rate faster than (a) one (1) year following the date of grant if
vesting is subject to achievement of performance goals, and (b) three (3) years
following the date of grant if vesting is not subject to achievement of
performance goals; provided, however, that an Award may vest in annual
installments in the event it vests over multiple years. The Committee may
include among such conditions the requirement that the performance of the
Company or a business unit of the Company for a specified period of one or more
fiscal years equal or exceed a target determined in advance by the Committee.
The Committee shall determine such performance. A Restricted Stock Agreement may
provide for accelerated vesting in the event of the Participant’s death,
disability or retirement. In addition, acceleration of vesting may be required
under Section 10.3.

7.4 Voting and Dividend Rights. The holders of Restricted Shares awarded under
the Plan shall have the same voting rights as the Company’s other stockholders.
Except as provided in Article 10, no dividends shall be paid on Restricted
Shares.

ARTICLE 8. STOCK UNITS.

8.1 Stock Unit Agreement. Each grant of Stock Units under the Plan shall be
evidenced by a Stock Unit Agreement between the recipient and the Company. Such
Stock Units shall be subject to all applicable terms of the Plan and may be
subject to any other terms that are not inconsistent with the Plan. The
provisions of the various Stock Unit Agreements entered into under the Plan need
not be identical. Stock Units may be granted in consideration of a reduction in
the recipient’s other compensation.

8.2 Payment for Awards. To the extent that an Award is granted in the form of
Stock Units, no cash consideration shall be required of the Award recipients.

8.3 Vesting Conditions. Each Award of Stock Units shall be subject to vesting.
Vesting shall occur, in full or in installments, upon satisfaction of the
conditions specified in the Stock Unit Agreement, provided that in no event
shall vesting be at a rate faster than one (1) year following the date of grant
if vesting is subject to achievement of performance goals and vesting shall be
over a period of at least three (3) years from the date of grant if not subject
to achievement of performance goals; provided, however, that an Award may vest
in annual installments in the event it vests over multiple years. The Committee
may include among such conditions the requirement that the performance of the
Company or a business unit of the Company for a specified period of one or more
fiscal years equal or exceed a target determined in advance by the Committee.
The Committee shall determine such performance. A Stock Unit Agreement may
provide for accelerated vesting in the event of the Participant’s death,
disability or retirement or other events. In addition, acceleration of vesting
may be required under Section 10.3.

8.4 Voting and Dividend Rights. The holders of Stock Units shall have no voting
rights and, except as provided in Article 10, no right to dividends or dividend
equivalents.

8.5 Form and Time of Settlement of Stock Units. Settlement of vested Stock Units
may be made in the form of (a) cash, (b) Common Shares or (c) any combination of
both, as determined by the Committee. The actual number of Stock Units eligible
for settlement may be larger or smaller than the number included in the original
Award, based on predetermined performance factors. Methods of converting Stock
Units into cash may include (without limitation) a method based on the average
Fair

 

3



--------------------------------------------------------------------------------

Market Value of Common Shares over a series of trading days. Vested Stock Units
may be settled in a lump sum or in installments. The distribution may occur or
commence when all vesting conditions applicable to the Stock Units have been
satisfied or have lapsed, or it may be deferred to any later date. The amount of
a deferred distribution may be increased by an interest factor or by dividend
equivalents. Until an Award of Stock Units is settled, the number of such Stock
Units shall be subject to adjustment pursuant to Article 10.

8.6 Death of Recipient. Any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s beneficiary or
beneficiaries. Each recipient of a Stock Units Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Company. A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Award recipient’s death.
If no beneficiary was designated or if no designated beneficiary survives the
Award recipient, then any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s estate.

8.7 Creditors’ Rights. A holder of Stock Units shall have no rights other than
those of a general creditor of the Company. Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Stock Unit Agreement.

ARTICLE 9. CHANGE IN CONTROL.

9.1 Effect of Change in Control. In the event of any Change in Control, each
outstanding Award shall automatically accelerate so that each such Award shall,
immediately prior to the effective date of the Change in Control, become fully
exercisable for all of the Common Shares at the time subject to such Award and
may be exercised for any or all of those shares as fully-vested Common Shares.
However, an outstanding Award shall not so accelerate if and to the extent such
Award is, in connection with the Change in Control, either to be continued by
the Company or assumed or converted (as provided in Section 10.3(e)) by the
successor corporation (or parent thereof), or to be replaced with a comparable
Award for shares of the capital stock of the successor corporation (or parent
thereof). The determination of Award comparability shall be made by the
Committee, and its determination shall be final, binding and conclusive.

9.2 Involuntary Termination. In addition, in the event that the Award is assumed
by the successor corporation (or parent thereof) and the Participant experiences
an Involuntary Termination within eighteen months following a Change in Control,
each outstanding Award shall automatically accelerate so that each such Award
shall, immediately prior to the effective date of the Involuntary Termination,
become fully exercisable for all of the Common Shares at the time subject to
such Award and may be exercised for any or all of those shares as fully-vested
Common Shares.

ARTICLE 10. PROTECTION AGAINST DILUTION.

10.1 Adjustments. In the event of a subdivision of the outstanding Common
Shares, a declaration of a dividend payable in Common Shares or a combination or
consolidation of the outstanding Common Shares (by reclassification or
otherwise) into a lesser number of Common Shares, corresponding adjustments
shall automatically be made in each of the following:

(a) The number of Options, Restricted Shares and Stock Units available for
future Awards under Article 3;

(b) The limitations set forth in Sections 5.2, 7.3 and 8.3;

(c) The number of Common Shares covered by each outstanding Option;

(d) The Exercise Price under each outstanding Option; and

(e) The number of Stock Units included in any prior Award that has not yet been
settled.

In the event of a declaration of an extraordinary dividend payable in a form
other than Common Shares in an amount that has a material effect on the price of
Common Shares, a recapitalization, a spin-off or a similar occurrence, the
Committee shall make such adjustments as it, in its sole discretion, deems
appropriate in one or more of the foregoing. Except as provided in this Article
10, a Participant shall have no rights by reason of any issuance by the Company
of stock of any class or securities convertible into

 

4



--------------------------------------------------------------------------------

stock of any class, any subdivision or consolidation of shares of stock of any
class, the payment of any stock dividend or any other increase or decrease in
the number of shares of stock of any class.

10.2 Dissolution or Liquidation. To the extent not previously exercised or
settled, Options and Stock Units shall terminate immediately prior to the
dissolution or liquidation of the Company.

10.3 Reorganizations. In the event that the Company is a party to a merger or
consolidation, all outstanding Awards shall be subject to the agreement of
merger or consolidation. Such agreement shall provide for one or more of the
following:

(a) The continuation of such outstanding Awards by the Company (if the Company
is the surviving corporation).

(b) The assumption of such outstanding Awards by the surviving corporation or
its parent, provided that the assumption of Options shall comply with
section 424(a) of the Code.

(c) The substitution by the surviving corporation or its parent of new awards
for such outstanding Awards, provided that the substitution of Options shall
comply with section 424(a) of the Code.

(d) Full exercisability of outstanding Options and full vesting of the Common
Shares subject to such Options, followed by the cancellation of such Options.
The full exercisability of such Options and full vesting of such Common Shares
may be contingent on the closing of such merger or consolidation. The Optionees
shall be able to exercise such Options during a period of not less than five
full business days preceding the closing date of such merger or consolidation,
unless (i) a shorter period is required to permit a timely closing of such
merger or consolidation and (ii) such shorter period still offers the Optionees
a reasonable opportunity to exercise such Options. Any exercise of such Options
during such period may be contingent on the closing of such merger or
consolidation.

(e) The cancellation of outstanding Options and a payment to the Optionees equal
to the excess of (i) the Fair Market Value of the Common Shares subject to such
Options (whether or not such Options are then exercisable or such Common Shares
are then vested) as of the closing date of such merger or consolidation over
(ii) their Exercise Price. Such payment shall be made in the form of cash, cash
equivalents or securities of the surviving corporation or its parent with a Fair
Market Value equal to the required amount. Such payment may be made in
installments and may be deferred until the date or dates when such Options would
have become exercisable or such Common Shares would have vested. Such payment
may be subject to vesting based on the Optionee’s continuing Service, provided
that the vesting schedule shall not be less favorable to the Optionee than the
schedule under which such Options would have become exercisable or such Common
Shares would have vested. If the Exercise Price of the Common Shares subject to
such Options exceeds the Fair Market Value of such Common Shares, then such
Options may be cancelled without making a payment to the Optionees. For purposes
of this Subsection (e), the Fair Market Value of any security shall be
determined without regard to any vesting conditions that may apply to such
security.

(f) The cancellation of outstanding Stock Units and a payment to the
Participants equal to the Fair Market Value of the Common Shares subject to such
Stock Units (whether or not such Stock Units are then vested) as of the closing
date of such merger or consolidation. Such payment shall be made in the form of
cash, cash equivalents, or securities of the surviving corporation or its parent
with a Fair Market Value equal to the required amount. Such payment may be made
in installments and may be deferred until the date or dates when such Stock
Units would have vested. Such payment may be subject to vesting based on the
Participant’s continuing Service, provided that the vesting schedule shall not
be less favorable to the Participant than the schedule under which such Stock
Units would have vested. For purposes of this Subsection (f), the Fair Market
Value of any security shall be determined without regard to any vesting
conditions that may apply to such security.

ARTICLE 11. LIMITATION ON RIGHTS.

11.1 Retention Rights. Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain an Employee. The
Company and its Parents, Subsidiaries and Affiliates reserve the right to
terminate the Service of any Employee at any time, with or without cause,

 

5



--------------------------------------------------------------------------------

subject to applicable laws, the Company’s certificate of incorporation and
by-laws and a written employment agreement (if any).

11.2 Stockholders’ Rights. A Participant shall have no dividend rights, voting
rights or other rights as a stockholder with respect to any Common Shares
covered by his or her Award prior to the time when a stock certificate for such
Common Shares is issued or the acquisition of such Common Shares is entered upon
the records of the duly authorized transfer agent of the Company or, if
applicable, the time when he or she becomes entitled to receive such Common
Shares by filing any required notice of exercise and paying any required
Exercise Price. No adjustment shall be made for cash dividends or other rights
for which the record date is prior to such time, except as expressly provided in
the Plan.

11.3 Regulatory Requirements. Any other provision of the Plan notwithstanding,
the obligation of the Company to issue Common Shares under the Plan shall be
subject to all applicable laws, rules and regulations and such approval by any
regulatory body as may be required. The Company reserves the right to restrict,
in whole or in part, the delivery of Common Shares pursuant to any Award prior
to the satisfaction of all legal requirements relating to the issuance of such
Common Shares, to their registration, qualification or listing or to an
exemption from registration, qualification or listing.

ARTICLE 12. WITHHOLDING TAXES.

12.1 General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any Common Shares or make any cash payment under the Plan
until such obligations are satisfied.

12.2 Share Withholding. To the extent that applicable law subjects a Participant
to tax withholding obligations, the Committee may permit, and in its discretion
may require, such Participant to satisfy all or part of such obligations by
having the Company withhold all or a portion of any Common Shares that otherwise
would be issued to him or her. Such Common Shares shall be valued at their Fair
Market Value on the date they are withheld, and the value of the amount withheld
shall not exceed the minimum amount required by applicable tax laws.
Alternatively, the Committee may provide in any Award that the Participant
authorizes the plan administrator to sell Common Shares that are issued under
the Award in an amount sufficient, as determined by the Committee, to generate
an amount that meets the tax withholding obligation, and to pay such tax
withholding to the Company. Such shares may be sold as part of a block trade
with other participants in the Plan.

ARTICLE 13. LIMITATION ON PAYMENTS.

13.1 Scope of Limitation. This Article 13 shall apply to an Award only if the
independent auditors selected for this purpose by the Committee (the “Auditors”)
determine that the after-tax value of such Award to the Participant, taking into
account the effect of all federal, state and local income taxes, employment
taxes and excise taxes applicable to the Participant (including the excise tax
under section 4999 of the Code), will be greater after the application of this
Article 13 than it was before the application of this Article 13. If this
Article 13 applies to an Award, it shall supersede any contrary provision of the
Plan or of any Award granted under the Plan.

13.2 Basic Rule. In the event that the Auditors determine that any payment or
transfer by the Company under the Plan to or for the benefit of a Participant (a
“Payment”) would be nondeductible by the Company for federal income tax purposes
because of the provisions concerning “excess parachute payments” in section 280G
of the Code, then the aggregate present value of all Payments shall be reduced
(but not below zero) to the Reduced Amount. For purposes of this Article 15, the
“Reduced Amount” shall be the amount, expressed as a present value, which
maximizes the aggregate present value of the Payments without causing any
Payment to be nondeductible by the Company because of section 280G of the Code.

13.3 Reduction of Payments. If the Auditors determine that any Payment would be
nondeductible by the Company because of section 280G of the Code, then the
Company shall promptly give the Participant notice to that effect and a copy of
the detailed calculation thereof and of the Reduced Amount,

 

6



--------------------------------------------------------------------------------

and the Participant may then elect, in his or her sole discretion, which and how
much of the Payments shall be eliminated or reduced (as long as after such
election the aggregate present value of the Payments equals the Reduced Amount)
and shall advise the Company in writing of his or her election within 10 days of
receipt of notice. If no such election is made by the Participant within such
10-day period, then the Company may elect which and how much of the Payments
shall be eliminated or reduced (as long as after such election the aggregate
present value of the Payments equals the Reduced Amount) and shall notify the
Participant promptly of such election. For purposes of this Article 13, present
value shall be determined in accordance with section 280G(d)(4) of the Code. All
determinations made by the Auditors under this Article 13 shall be binding upon
the Company and the Participant and shall be made within 60 days of the date a
Payment becomes payable or transferable. As promptly as practicable following
such determination and the elections hereunder, the Company shall pay or
transfer to or for the benefit of the Participant such amounts as are then due
to him or her under the Plan and shall promptly pay or transfer to or for the
benefit of the Participant in the future such amounts as become due to him or
her under the Plan.

13.4 Overpayments and Underpayments. As a result of uncertainty in the
application of section 280G of the Code at the time of an initial determination
by the Auditors hereunder, it is possible that Payments will have been made by
the Company which should not have been made (an “Overpayment”) or that
additional Payments which will not have been made by the Company could have been
made (an “Underpayment”), consistent in each case with the calculation of the
Reduced Amount hereunder. In the event that the Auditors, based upon the
assertion of a deficiency by the Internal Revenue Service against the Company or
the Participant that the Auditors believe has a high probability of success,
determine that an Overpayment has been made, such Overpayment shall be treated
for all purposes as a loan to the Participant that he or she shall repay to the
Company, together with interest at the applicable federal rate provided in
section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Participant to the Company if and to the extent that such payment
would not reduce the amount that is subject to taxation under section 4999 of
the Code. In the event that the Auditors determine that an Underpayment has
occurred, such Underpayment shall promptly be paid or transferred by the Company
to or for the benefit of the Participant, together with interest at the
applicable federal rate provided in section 7872(f)(2) of the Code.

13.5 Related Corporations. For purposes of this Article 13, the term “Company”
shall include affiliated corporations to the extent determined by the Auditors
in accordance with section 280G(d)(5) of the Code.

ARTICLE 14. FUTURE OF THE PLAN.

14.1 Term of the Plan. The Plan, as set forth herein, shall become effective on
the date of adoption. The Plan shall remain in effect until the earlier of
(a) the date the Plan is terminated under Section 14.2, or (b) the 10th
anniversary of the date the Board adopted the Plan.

14.2 Right to Amend or Terminate the Plan. The Board may, at any time and for
any reason, amend or terminate the Plan.

14.3 Effect of Amendment or Termination. No Awards shall be granted under the
Plan after the termination thereof. The termination of the Plan, or any
amendment thereof, shall not adversely affect any Award previously granted under
the Plan.

14.4 Stockholder Approval. Approval of the Company’s stockholders shall be
required only to the extent required by applicable laws, regulations or rules.

ARTICLE 15. DEFINITIONS.

15.1 “Affiliate” means any entity other than a Subsidiary, if the Company and/or
one or more Subsidiaries own not less than 50% of such entity.

15.2 “Award” means any award of an Option, a Restricted Share or a Stock Unit
under the Plan.

15.3 “Board” means the Company’s Board of Directors, as constituted from time to
time.

 

7



--------------------------------------------------------------------------------

15.4 “Cause” means:

(a) An unauthorized use or disclosure by the Participant of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company;

(b) A material breach by the Participant of any agreement between the
Participant and the Company;

(c) A material failure by the Participant to comply with the Company’s written
policies or rules;

(d) The Participant’s conviction of, or plea of “guilty” or “no contest” to, a
felony under the laws of the United States or any State thereof;

(e) The Participant’s gross misconduct, including (without limitation) fraud,
embezzlement or dishonesty;

(f) A continuing failure by the Participant to perform assigned duties after
receiving written notification of such failure from the Board; or

(g) A failure by the Participant to cooperate in good faith with a governmental
or internal investigation of the Company or its directors, officers or
employees, if the Company has requested the Participant’s cooperation.

15.5 “Change in Control” means:

(a) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (i) the continuing or surviving entity and (ii) any direct or indirect
parent corporation of such continuing or surviving entity;

(b) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;

(c) A change in the composition of the Board, as a result of which fewer than
50% of the incumbent directors are directors who either:

(i) Had been directors of the Company on the date 24 months prior to the date of
such change in the composition of the Board (the “Original Directors”); or

(ii) Were appointed to the Board, or nominated for election to the Board, with
the affirmative votes of at least a majority of the aggregate of (A) the
Original Directors who were in office at the time of their appointment or
nomination and (B) the directors whose appointment or nomination was previously
approved in a manner consistent with this Paragraph (ii); or

(d) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing at least 50% of the total voting power
represented by the Company’s then outstanding voting securities. For purposes of
this Subsection (d), the term “person” shall have the same meaning as when used
in sections 13(d) and 14(d) of the Exchange Act but shall exclude (i) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or of a Parent or Subsidiary and (ii) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the common stock of the Company.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

15.6 “Code” means the Internal Revenue Code of 1986, as amended.

15.7 “Committee” means the Compensation Committee of the Board, as further
described in Article 2.

 

8



--------------------------------------------------------------------------------

15.8 “Common Share” means one share of the common stock of the Company.

15.9 “Company” means Blue Coat Systems, Inc., a Delaware corporation.

15.10 “Consultant” means a consultant or adviser who provides bona fide services
to the Company, a Parent, a Subsidiary or an Affiliate as an independent
contractor.

15.11 “Effective Date” shall mean the date the Plan is effective as set forth in
Section 14.1.

15.12 “Employee” means a common-law employee of the Company, a Parent, a
Subsidiary or an Affiliate who is newly hired as a employee by the Company, or
who is rehired following a bona fide period of interruption of employment,
including persons who become new employees of the Company, a Parent, a
Subsidiary or an Affiliate in connection with a merger or acquisition.

15.13 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

15.14 “Exercise Price,” in the case of an Option, means the amount for which one
Common Share may be purchased upon exercise of such Option, as specified in the
applicable Stock Option Agreement.

15.15 “Fair Market Value” means the closing price of the Common Shares as
reported on Nasdaq or such other exchange on which the Common Shares are then
traded on the applicable date or, if that date is not a trading day, the next
trading day. If Common Shares are no longer traded on a public U.S. securities
market, the Fair Market Value shall be determined by the Committee in good faith
on such basis as it deems appropriate. The Committee’s determination shall be
conclusive and binding on all persons.

15.16 “Involuntary Termination” means the termination of the Participant’s
Service by reason of:

(a) The involuntary discharge of the Participant by the Company (or the Parent,
Subsidiary or Affiliate employing him or her) for reasons other than Cause; or

(b) such individual’s voluntary resignation following (A) a change in his or her
position with the Company which materially reduces his or her level of
responsibility, (B) a reduction in his or her level of base salary, or (C) a
relocation of such individual’s place of employment by more than fifty (50)
miles, provided and only if such change, reduction or relocation is effected by
the Company without the individual’s consent.

15.17 “NSO” means a stock option not described in sections 422 or 423 of the
Code.

15.18 “Option” means a NSO granted under the Plan and entitling the holder to
purchase Common Shares.

15.19 “Optionee” means an individual or estate holding an Option.

15.20 “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.

15.21 “Participant” means an individual or estate holding an Award.

15.22 “Plan” means this Blue Coat Systems, Inc. 2010 New Employee Stock
Incentive Plan, as amended from time to time.

15.23 “Restricted Share” means a Common Share awarded under the Plan.

15.24 “Restricted Stock Agreement” means the agreement between the Company and
the recipient of a Restricted Share that contains the terms, conditions and
restrictions pertaining to such Restricted Share.

15.25 “Service” means service as an Employee or Consultant.

 

9



--------------------------------------------------------------------------------

15.26 “Stock Option Agreement” means the agreement between the Company and an
Optionee that contains the terms, conditions and restrictions pertaining to his
or her Option.

15.27 “Stock Unit” means a bookkeeping entry representing the equivalent of one
Common Share, as awarded under the Plan.

15.28 “Stock Unit Agreement” means the agreement between the Company and the
recipient of a Stock Unit that contains the terms, conditions and restrictions
pertaining to such Stock Unit.

15.29 “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date.

 

10